IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        VARAH V. VARAH


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                RICHARD C. VARAH, APPELLANT,
                                               V.

               JESSICA E. VARAH, NOW KNOWN AS JESSICA E. MANKA, APPELLEE.


                              Filed July 26, 2022.   No. A-21-850.


       Appeal from the District Court for Clay County: STEPHEN R. ILLINGWORTH, Judge.
Affirmed.
       Mitchell C. Stehlik, of Stehlik Law Firm, P.C., L.L.O., for appellant.
       Jennifer D. Kearney, of Bradley Law Office, P.C., for appellee.


       MOORE, RIEDMANN, and WELCH, Judges.
       RIEDMANN, Judge.
                                       INTRODUCTION
       Richard C. Varah appeals from the order of the district court for Clay County that found
Richard in contempt of court for failure to pay medical bills and ordered that he may purge the
contempt by paying $4,475.71. For the reasons set forth below, we affirm.
                                        BACKGROUND
        Richard and Jessica E. Varah, now known as Jessica E. Manka, were divorced in 2012.
They have four children, two of whom were still minors at the time of this action.
        According to the dissolution decree, nunc pro tunc order, and amended decree, Jessica is
responsible for the first $480 of all non-reimbursed, reasonable and necessary health, dental,
optical, and orthodontia expenses each year for each minor child. For any expenses over $480,
Richard is responsible for 62 percent, and Jessica is responsible 38 percent. Jessica was required



                                              -1-
to provide proof of such expenses from the non-covered health, dental, optical, or orthodontia
provider to Richard.
        Jessica filed a motion for an order to show cause on March 5, 2020, alleging that Richard
had not paid his portion of the uncovered medical expenses. On June 29, 2021, Richard filed his
own application for order to show cause alleging that Jessica had not followed the terms and
conditions of the amended decree of dissolution. A subsequent hearing was held on the motions in
which the following evidence was adduced.
        Prior to Jessica’s current marriage, the children’s insurance was through Kids Connection
with the State of Nebraska, therefore, there were no uncovered medical expenses from 2012 to
2015. Since 2015, Jessica’s husband’s health insurance covers the minor children. In 2015 and
2016, Jessica paid approximately $6,000 for orthodontia for one of the minor children. In 2018,
she paid $287 toward another child’s orthodontia. In July 2019, Jessica began paying $235 per
month toward a total orthodontia bill of $7,500, in addition to a $1,870 downpayment.
        In a letter dated August 28, 2019, and mailed on September 3, Jessica wrote to Richard
requesting reimbursement for uncovered medical expenses, and she included medical bills for their
two youngest children who were both minors. The letter was sent certified, and three notices were
delivered to Richard. The letter was returned unclaimed on September 21. The following bills were
included with the letter:
        01/16/2019 for child one $177
        01/16/2019 for child one $187.58
        01/18/2019 for child one $1,576.49
        01/23/2019 for child one $4,163.85
        04/16/2019 for child one $126
                Insurance Payment: $82.01
                Insurance Adjustment: $13.99
        07/31/2019 for child two $587
        07/31/2019 for child one $401
        Surgical Estimate $37,561
        2015-2016 for child two $6,152
        10/10/2018 for child one $287
        07/30/2019 for child one $7,500

A letter with the bills was also delivered to Richard’s last attorney of record.
        Richard testified that Jessica had sent him credit card receipts for medical bills, but not the
actual bills. He asserted that he had not received any document from Jessica other than a
handwritten calculation she prepared reflecting amounts allegedly incurred and owed by each
party. Richard subpoenaed medical records from providers which contained bills, therefore, he
was aware that the children had incurred expenses, but he did not pay anything because he was
uncertain what his share of the expenses totaled. Regarding the certified letter that was returned
unclaimed, Richard confirmed it was properly addressed to him.
        Following the hearing, the district court issued its order. The court found that Jessica had
sent a certified letter with documented medical bills for the two youngest children, and that Richard
had received three notices but did not claim the letter. The district court stated “[Richard] cannot


                                                 -2-
refuse to accept certified mail and then claim he never received documentation.” The district court
found the notice provided by Jessica was timely and proper for the 2019 medical bills, but not for
the 2015-2016 orthodontia bills.
        The district court found Richard was in contempt for failing to pay his share of the
uncovered 2019 medical expenses, which it calculated to be $4,475.71 ($7,218.88 x .62). The court
did not include an orthodontics fee of $7,500 incurred in July 2019. Richard could purge his
contempt by paying the $4,475.71 at the rate of $186.49 per month. Although Jessica does not
cross-appeal, we note that she was also found in contempt for failing to advise Richard of
nonroutine medical procedures. Additionally, the district court set more specific parameters for
reimbursement of future medical bills. Richard timely appealed.
                                   ASSIGNMENTS OF ERROR
        Richard assigns that the district court erred in finding (1) him in contempt of court, and (2)
that he owed damages in the amount of $4,475.71.
                                    STANDARD OF REVIEW
         In a civil contempt proceeding where a party seeks remedial relief for an alleged violation
of a court order, an appellate court employs a three-part standard of review in which (1) the trial
court’s resolution of issues of law is reviewed de novo, (2) the trial court’s factual findings are
reviewed for clear error, and (3) the trial court’s determination of whether a party is in contempt
and of the sanction to be imposed are reviewed for an abuse of discretion. Johnson v. Johnson, 308
Neb. 623, 956 N.W.2d 261 (2021).
         Richard claims the court erred in finding him in contempt. We find no abuse of discretion
in the court’s determination. Civil contempt proceedings are instituted to preserve and enforce the
rights of private parties to a suit when a party fails to comply with a court order made for the
benefit of the opposing party. Martin v. Martin, 294 Neb. 106, 881 N.W.2d 174 (2016). Civil
contempt requires willful disobedience as an essential element. Id. Willful means the violation was
committed intentionally, with knowledge that the act violated the court order. Id. Willfulness is a
factual determination to be reviewed for clear error. State on behalf of Mariah B. v. Kyle B., 298
Neb. 759, 906 N.W.2d 17 (2018). Outside of statutory procedures imposing a different standard
or an evidentiary presumption, all elements of contempt must be proved by the complainant by
clear and convincing evidence and without any presumptions. Id.
         Here, the record supports the district court’s finding that Richard willfully disobeyed the
court’s order to contribute to his children’s medical bills. Richard argues that he did not have actual
notice of the medical bills he was being asked to reimburse because he did not retrieve the certified
letter that Jessica sent to him. However, Jessica mailed a properly addressed, certified letter to
Richard on September 3, 2019, containing the bills. Richard’s refusal to claim the letter does not
excuse his obligation, nor does it negate the timely notice he was provided. We find no abuse of
discretion in the court’s finding that Richard was in contempt for failing to abide by the medical
reimbursement provision of the decree.
         Richard argues that Jessica had “unclean hands” because she admitted to not following the
decree by failing to provide him with documentation of medical bills and insurance. Brief for
appellant at 10. Consequently, he claims the district court should not have granted her an equitable


                                                 -3-
remedy. However, it is permissible for a court to grant cross-motions for contempt. See Hossaini
v. Vaelizadeh, 283 Neb. 369, 808 N.W.2d 867 (2012). Furthermore, the district court accounted
for Jessica’s failure to give timely notice of medical bills by limiting Richard’s contempt to the
2019 bills.
         Richard also assigns that the court erred in ordering him to pay $4,475.71 to purge his
contempt. He argues that “[t]here is no indication as to how the District Court calculated this sum.”
Brief for appellant at 9. He also asserts that the court failed to account for the $480 per year that
Jessica is first required to pay and failed to account for insurance payments received for the April
16, 2019, date of service. For the reasons discussed below, we find no abuse of discretion in the
district court’s determination of the purge amount and affirm as written.
         We first dispense with Richard’s argument that there is no indication how the court
calculated the purge amount. The order very clearly sets forth each bill by date, child, and amount
and totals those at $7,218.88, before multiplying that amount by .62 to arrive at Richard’s share of
$4,475.71. We reject Richard’s argument to the contrary.
         Regarding the initial $480 that Jessica is required to pay prior to Richard’s obligation, the
record is sufficient to show that Jessica paid more than $480 apart from the expenses awarded.
Included within the documentation Jessica sent to Richard was a document outlining payment
options for one of the children’s orthodontia treatment dated July 2019. This reflects a total
treatment fee of $7,500, broken down with a downpayment of $1,879, 23 monthly payments of
$235, and a final payment of $225. Jessica testified that at the time of the contempt hearing, this
child had been in braces for approximately 18 months. Although the court did not order Richard
to pay any of these amounts, we can easily discern from the evidence that Jessica had paid more
than her initial $480.
         While Richard is accurate that the April 16, 2019, date of service was partially covered by
insurance, the amount is negligible when compared to the total amount of the purge award.
Therefore, we find no abuse of discretion in the district court setting Richard’s purge amount at
$4,475.71.
                                          CONCLUSION
        The district court did not abuse its discretion in finding Richard in contempt of court and
calculating his purge amount. We affirm the district court’s order.
                                                                                        AFFIRMED.




                                                -4-